Citation Nr: 1519151	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for tension headaches, claimed as migraine headaches.  

3.  Entitlement to service connection for total disability for individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The Board notes that in a January 2013 statement, the Veteran claimed that he had to resign from work due to his service-connected knee and back disabilities.  Since the Veteran is claiming that his service-connected disorders affect his ability to obtain or maintain employment, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the current record.  Accordingly, this claim has been added as an additional matter for current appellate review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although further delay is regrettable, the issues of entitlement to an increased rating for lumbar sprain and tension headaches, claimed as migraines must be remanded for further development.

Lumbar Sprain

The Veteran has asserted that his service-connected lumbar sprain warrants a higher disability rating.  Specifically, the Veteran in an October 2010 notice of disagreement, and November 2011 substantive appeal, reported that he has painful movement and limited motion due to his lumbar sprain disability.  He reported that his low back pain interferes with his sleep, only allowing him to get about 2-4 hours of sleep per night.  Additionally, he stated that it is extremely difficult for him to get into any vehicle, sit, stand, lay down, or kneel due to back pain.  

A July 27, 2009, emergency room treatment note reflects that the Veteran was diagnosed with lumbar strain and post-concussive syndrome after a motor vehicle accident.  Treatment records from NMC Portsmouth reflect that a January 2010 MRI showed degenerative disc disease at L5-S1.  

In March 2010, the Veteran was afforded a VA examination to assess the severity of his service-connected lumbar disability.  The Veteran reported to the examination in a wheelchair after walking about 1000 yards from his parked car, but admitted he had never used a wheelchair before.  He gave a history of low back pain since 2004 that has been nearly continual, and has gotten progressively worse since onset.  The Veteran reported that he was in 2 motor vehicle accidents in 2009, the first in July, and one in November.  After physical examination of the Veteran, the examiner noted that the Veteran exhibited some exaggerated responses including complaining of pain with very light touch in his lower back with no evidence of spasm.  Additionally, the examiner noted the Veteran gave less than full effort on the Hoover test.  X-rays of the lumbosacral spine showed normal alignment and normal disc space.  The examiner diagnosed degenerative joint disease of the lower back with spasm.  No range of motion testing was done and the Veteran was re-examined by the same examiner in June 2010.  Again he arrived by escort to the examination in a wheelchair after walking approximately 1000 feet from his car.  The Veteran's thoracolumbar spine range of motion for forward flexion was 0 to 15 degrees, extension 0-10 degrees, bilateral lateral was 0-20 degrees, left rotation was 0-10 degrees, and right rotation was 0-20 degrees, all with complaints immediately upon movement.  Again, the examiner noted that the Hoover test was positive for less than best effort.  The examiner was asked to opine whether the Veteran's service-connected lumbar condition had progressed naturally with decreasing ROM and increasing painful movement or was more likely than not due to his recent motor vehicle accidents.  The examiner stated that because of the Veteran's exaggerated symptoms during efforts to evaluate his back, and positive Waddell signs, it was not possible to give a true opinion in this matter.  The examiner stated an opinion could not be provided without resort to mere speculation.  

Unfortunately, the VA examiner's opinion is not adequate for rating purposes.  Given that it is still unclear whether the Veteran's lumbar symptoms have increased, and if so, whether that increase is due to the natural progression of the disease or due to the motor vehicle accident(s) he was involved in, the Board finds that a new VA examination is warranted.  However, the Veteran is reminded that the VA's duty to assist is not a one-way street; the veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Veteran is advised that at the time of the next examination, he must cooperate and participate meaningfully during the examination so that the results may permit the proper consideration of his claim.  Moreover, the lack of such cooperation will essentially be considered to be a failure to truly "report" for the examination, and subject his claim to denial on this basis alone under 38 C.F.R. § 3.655 (2014).  

Tension Headaches, Claimed as Migraine Headaches

The Veteran has asserted that his service-connected tension headache disability warrants an increased rating.  Specifically, the Veteran in an October 2010 notice of disagreement, and November 2011 substantive appeal, reported that he had daily headaches that impact his everyday life and make it difficult to sleep.  He reported that his headaches, which began in service, have continued since service.  

At the Veteran's VA pre discharge examination in February 2008, the Veteran reported that he had recurrent headaches that occurred several times daily.  He stated that when a headache attack occurred he had to stay in bed and was unable to do anything.

In March 2010, the Veteran was afforded a VA examination to assess the severity of his service-connected headaches.  He reported that he had an increase in headaches beginning in 2008, and worsening of the headaches after he was involved in 2 motor vehicle accidents in 2009.  The pain was described as sharp with intense throbbing, and when severe he has photophobia requiring sunglasses to avoid worsening pain.  He stated that he suffered with frequent prostrating attacks, and that the headaches have gotten progressively worse since onset.  The Veteran reported headaches 3-4 times per week, lasting 1-2 days, with less than half of the attacks being prostrating.  The Veteran was diagnosed with migraine headaches.

In a June 2010 addendum opinion, the March 2010 VA examiner was asked to opine whether the increase in severity of the Veteran's service-connected headaches was more likely than not due to his recent motor vehicle accidents.  The examiner opined that the increased intensity and frequency of the Veteran's headaches were likely to have been effected by his motor vehicle accidents in 2009.  The rationale provided by the examiner was based on literature regarding the effect a neck sprain (whiplash) has on tension headaches.  The examiner also noted that chronic pain may be related to emotional problems.

Under the circumstances, the Board finds that the VA opinion is inadequate because it is not sufficiently responsive as to the matter on appeal.  For example, the examiner did not address or take into account the Veteran's complaints of frequent prostrating attacks before the 2009 motor vehicle accidents.  As the current severity of the Veteran's headaches remains unclear to the Board, the Veteran should be provided another VA examination before a new examiner in order to assess the current severity of his service-connected headaches.  

TDIU

The Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other claims on appeal.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Send the Veteran a letter notifying him that he will be scheduled for new VA examinations.  Advise the Veteran that VA's duty to assist is not a one-way street; the veteran has an obligation to assist in the adjudication of his claims.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Veteran should be advised that he must cooperate and participate meaningfully during the examinations so that VA may properly adjudicate his claims.  Moreover, the Veteran should be advised that the lack of such cooperation will be deemed to be a failure to truly "report" for the examinations, and subject his claims to denial on this basis alone under 38 C.F.R. § 3.655 (2014).

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected lumbar sprain, or any other currently diagnosed low back condition.  A copy of this remand must be provided to the examiner for review.  The examiner must review the claims file, including Virtual VA and VBMS, and note that review in the report.  All indicated studies and tests should be performed.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on lumbar motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment.

4.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected headache disability.  The examiner must review the claims file, including Virtual VA and VBMS, and note that review in the report.  All indicated studies and tests should also be performed.

Specifically, the examiner should take into account the Veteran's statements that he was having prostrating attacks prior to the July 2009 motor vehicle accident.  

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment.

5.  Thereafter, readjudicate the claims on appeal, to include entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




